Exhibit 10.1 JOINDER AGREEMENT THIS JOINDER AGREEMENT dated as of May 28, 2010 (this “Joinder Agreement”) is made by and among ENSERCO ENERGY INC., a South Dakota corporation (“Borrower”), BNP PARIBAS in its capacity as administrative agent under the Credit Agreement (as defined below) (in such capacity, the “Administrative Agent”), and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“New Bank”).Reference is made to that certain Third Amended and Restated Credit Agreement dated as of May 8, 2009 among the Borrower, the banks party thereto from time to time (the “Banks”), the Banks authorized to issue letters of credit thereunder from time to time (the “Issuing Banks”), and the Administrative Agent (as the same may be amended, supplemented or otherwise modified from time to time, the “Credit Agreement”).Capitalized terms used herein but not defined herein shall have the meanings specified by the Credit Agreement. PRELIMINARY STATEMENTS: A.Pursuant to Section 2.01B of the Credit Agreement, and subject to the terms and conditions thereof, financial institutions may become Banks with Committed Line Portions in the event the Borrower requests an increase in the subscribed amounts of the Committed Line Portions and certain other conditions are met and satisfied. B.The Borrower has requested an increase in the subscribed amounts of the Committed Line Portions provided certain conditions are met and satisfied, as applicable. C.The Borrower, the Administrative Agent, the Issuing Banks and the New Bank now wish to enter into this Joinder Agreement to add New Bank as a Bank under the Credit Agreement and to establish a subscribed Committed Line Portion of $23,500,000.00 for New Bank in accordance with the terms and conditions of the Credit Agreement. AGREEMENT: NOW, THEREFORE, in consideration of the foregoing and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged and confessed, the parties hereto agree as follows: 1.Addition of New Bank.Pursuant to Section 2.01B of the Credit Agreement, New Bank is hereby added to the Credit Agreement as a Bank with a subscribed Committed Line Portion of $23,500,000.00.New Bank agrees that it will perform all of its obligations which by the terms of the Credit Agreement and the other Loan Documents are required to be performed by it as a Bank.New Bank specifies as its Lending Office the following: Credit Agricole Joinder Agreement [Enserco] 011038.0122\563518 Credit Agricole Corporate and Investment Bank 1301 Avenue of the Americas
